Motion by appellant Togút to resettle the order of this court entered June 24, 1959 referred to the court that rendered the decision. Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ. Motion denied, without costs. On the court’s own motion, the decision of this court handed down June 22, *6291959 is amended by striking from the second paragraph thereof the words “and the facts”. The intention of the majority of this court, as stated in the decision handed down June 22, 1959, was to reverse the judgment and to dismiss the complaint as to appellant Bloomberg on the ground that, as matter of law, at the close of respondent’s case it was error to deny his motion to dismiss the complaint as to him. Present — Holán, P. J., Wenzel, Beldock, Murphy and Hallinan, JJ.